                    Case 1:21-cv-06316-AKH Document 36
                                                    35 Filed 09/21/21
                                                             09/17/21 Page 1 of 2




                                               STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                  DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                        LITIGATION BUREAU
                                             Writer’s Direct Dial: (212) 416-8733


                                                                   September 17, 2021

        By ECF
                                                                                     The extension is granted.
        The Honorable Alvin K. Hellerstein
                                                                                     So ordered,
        United States District Judge
        United States Courthouse                                                     /s/ Alvin K. Hellerstein
        500 Pearl St.                                                                Alvin K. Hellerstein
        New York, New York 10007                                                     9/21/21

                   RE:   Everest Foods, Inc., et al., v. Cuomo, et al., No. 21-CV-06316 (AKH)

        Dear Judge Hellerstein:

               This Office represents former Governor Andrew M. Cuomo (“Governor Cuomo”) in the
        above-captioned case. Governor Cuomo’s current deadline to answer or otherwise respond to
        the complaint is September 30, 2021. ECF 21. However, Governor Cuomo’s co-defendant,
        Mayor Bill de Blasio, now has until October 29, 2021 to respond to the complaint pursuant to a
        so-ordered stipulation with the Plaintiffs. ECF 34. Governor Cuomo respectfully requests that
        his own answer deadline also be extended to October 29, 2021 so that it matches the Mayor’s
        deadline.

                Allowing both defendants to be subject to the same deadline is likely to conserve the
        Court’s resources. Governor Cuomo expects to file a motion to dismiss for failure to state a
        claim, and counsel understands that Mayor de Blasio also intends to move to dismiss. The
        requested extension would allow both motions to proceed on a single, consolidated schedule.

                An extension is also warranted in light of the detailed factual chronology alleged in
        Plaintiffs’ complaint and the need to fully research the various claims asserted therein, which
        include claims of alleged procedural and substantive due process violations, alleged denial of
        equal protection, alleged regulatory taking, and the alleged violation of the Contracts Clause, all
        of which have been asserted by twelve different Plaintiffs.

                Further, the requested extension would not prejudice the Plaintiffs. The extension would
        not delay the resolution of this proceeding because, again, Governor Cuomo is simply requesting
        the same deadline as his co-defendant. In fact, a consolidated motion schedule would arguably
        ease the burdens that Plaintiffs will face in responding to the motions to dismiss because it would
        enable Plaintiffs to file a single, consolidated response to both motions if they so choose—thus
                         28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
           Case 1:21-cv-06316-AKH Document 36
                                           35 Filed 09/21/21
                                                    09/17/21 Page 2 of 2
Hon. Alvin K. Hellerstein
September 17, 2021
Page 2


eliminating the need to respond piecemeal.

        This is Governor Cuomo’s second request for an extension of his deadline to respond to
the complaint, and the Court granted the first such request. ECF 21. Plaintiffs do not consent to
this request, and they assert that, given the first extension, “there has been more than enough
time for your office to respond to the complaint.”

        Thank you for your time and attention to this matter.


                                                            Respectfully submitted,

                                                            /s/ Matthew J. Lawson

                                                            Matthew J. Lawson
                                                            Assistant Attorney General

cc: all counsel (via ECF)




                  28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
